PER CURIAM: *
Efren Hernandez-Isidro appeals his guilty plea conviction and sentence for being found in the United States unlawfully following deportation. He argues that the case should be remanded to the district court to conform the written judgment to the oral pronouncement of sentence by including the district court’s recommendation that his sentence run concurrently with any pending state charges.
After the parties’ briefs were filed, the district court entered an amended judgment that includes the concurrent sentencing recommendation. Accordingly, we dismiss the appeal as moot. See Spencer v. Kemna, 523 U.S. 1, 7, 118 S.Ct. 978, 140 L.Ed.2d 43 (1998).
APPEAL DISMISSED.

 Pursuant to 5th Cir R. 47.5, the court has determined that this opinion should not be published and is not precedent except under the limited circumstances set forth in 5tii Cir. R. 47.5.4.